Title: John W. Maury to Thomas Jefferson, 28 February 1817
From: Maury, John W.
To: Jefferson, Thomas


          
            Sir
            Frankfort Ky Feb. 28th 1817
          
          It must be a source of consolation to one like yourself approaching the close of a long & illustrious life, to see by anticipation, the praise which a grateful country will bestow on your memory, by reading what is unanimously accorded to the only one whose services can claim a preference to yours, in our struggle for freedom. That you may long live to enjoy these anticipations and that freedom is Sir the sincere wish of your admirer
          John W Maury
         